Citation Nr: 0311594	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-50 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for scars due to 
shell fragment wounds of the left thigh, left leg, right 
ankle, and right foot with retained foreign bodies, currently 
evaluated as 10 percent disabling.

2.  Entitlement to separate ratings for scars due to shell 
fragment wounds of the left thigh, left leg, right ankle, and 
right foot with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active service from November 1966 to 
May 1969.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In January 2000 the Board granted a separate 10 percent 
evaluation for scar due to shell fragment wound of the left 
elbow and upheld the RO's denial of the remaining pending 
issues then on appeal.  The claimant appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC the VA Office of the 
General Counsel and the veteran's representative requested 
that the CAVC vacate the January 2000 Board decision in part, 
dismissing other issues then pending, and vacating the issues 
currently on appeal as reported on the title page.  The CAVC 
granted the request in July 2000, and remanded the case to 
the Board for compliance with the directives that were 
specified by the CAVC's order.

In April 2001 the Board remanded this case to the RO for 
additional development of the evidence and for consideration 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The case is once more before 
the Board for appellate consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that in March 2002 the Board undertook 
additional development regarding the issues currently on 
appeal as reported on the title page pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  A October 2002 VA 
orthopedic examination report was obtained in regard to the 
veteran's claim.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Accordingly, the added evidence since the September 2001 
supplemental statement of the case (SSOC) should be reviewed.  
38 C.F.R. § 20.1304.  





Also, the Board observes that additional due process 
requirements are applicable as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

While the veteran's appeal was pending at the Board the 
rating schedule for evaluations of skin/scar disabilities was 
amended August 30, 2002.  VA must apply the version of the 
law that is more favorable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Also see Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. 
§ 5110(g) (West 2002).  The RO should review the amended 
criteria for evaluating skin/scar disabilities to preclude 
prejudice to the veteran's claims.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of determining the extent and 
degree of severity of service-connected 
scars due to shell fragment wounds of the 
left thigh, left leg, right ankle, and 
right foot.


The claims file, copies of the old and 
new rating criteria for evaluating 
skin/scar disabilities prior to and 
effective on August 30, 2002, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  

The examiner should correlate scar 
findings noted on examination to the 
criteria for evaluating skin/scar 
disabilities prior to and effective on 
August 30, 2002.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report and any expressed opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RIO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above to include consideration 
of the evidence added to the record since 
the September 2001 SSOC, the old and new 
rating criteria for evaluating skin/scar 
disabilities prior to and effective on 
August 30, 2002, the CAVC's holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994) 
the RO should readjudicate the veteran's 
claims for entitlement to an increased 
evaluation for scars due to shell 
fragment wounds of the left thigh, left 
leg, right ankle, and right foot with 
retained foreign bodies and entitlement 
to separate ratings for scars due to 
shell fragment wounds of the left thigh, 
left leg, right ankle, and right foot 
with retained foreign bodies.  The RO 
should document consideration of the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown mat adversely affect the outcome of his claim for 
increased evaluations.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


